     8:18-cr-00014-RFR-SMB Doc # 70 Filed: 05/05/20 Page 1 of 2 - Page ID # 160




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                    )         CASE NO. 8:18CR14
                                             )
                      Plaintiff,             )
                                             )
v.                                           )         ORDER
                                             )
SIRE CEDRIC ENGLISH,                         )
                                             )
                      Defendant.             )

        THIS MATTER came before the Court on the defendant’s Unopposed Motion to

Reconsider Detention. (Filing No. 69.) The defendant is requesting he be released to

live and reside at the Michael House located at 1802 N. 28th Street, Omaha, Nebraska.

The motion is unopposed.

        Upon consideration of the documents submitted, and the motion being

unopposed, the Court hereby Orders:

        1. The Unopposed Motion to Review Detention (Filing No. 69) is granted.

        2. On Wednesday, May 6, 2020 at 2:00 pm the Defendant is to be released

from the Douglas County Correction Center to Brady Gustoff who shall immediately

transport the defendant to the Michael House located at 1802 N. 28th Street, Omaha,

NE without any stops or detours for the defendant to live and participate in the program.

        3.   If the defendant fails to remain in such program, participate in such program,

and obey all the rules of such program, the Court shall be notified immediately so that a

warrant may issue.

        4. The defendant shall contact his probation officer immediately upon arriving at

the Michael House.
 8:18-cr-00014-RFR-SMB Doc # 70 Filed: 05/05/20 Page 2 of 2 - Page ID # 161




     5. The Defendant remains subject to all of the previously ordered conditions of

his supervised release.



        DATED this 5th day of May, 2020.

                                             BY THE COURT:


                                             ________________________
                                             The Hon. Susan M. Bazis
                                             United States Magistrate Judge




                                         2
